DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 has been being considered by the examiner.  It is noted that 3 NPL entries were struck through because they appear to be patent numbers.  As such, they have been added to the PTO-892 mailed with this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “when the first leg is locked to the handle, the first leg has a locking surface that engages with the interior surface, and wherein when the first leg is unlocked from the handle, the locking surface is slidable along the first interior surface”.  It is unclear how/when the first leg is locked to the handle since the first leg was not previously disclosed as being able to lock to the handle.  Similarly, it is unclear how/when the first leg is unlocked to the handle since the first leg was not previously disclosed as being able to lock to the handle.  Is the first leg unlocked when it’s in the hiking configuration or the tripod configuration or neither?  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,073,238 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of claims 1-19 of the present invention are disclosed in the claims of the reference application/patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehme (DE-29718507 U1).
Claim 10: Boehme discloses a convertible hiking stick comprising: a handle (1, 2) extending along a center axis (longitudinal axis of 1 and 2 in FIG. 1) and having a first bore and a second bore (on bottom end of the handle, only one bore is clearly visible in figures); a first leg (3) and a second leg (remaining 3) that are selectively coupled to the handle such that the hiking stick is in a hiking configuration (FIG. 1) or a tripod configuration (FIGS. 2 and 3); wherein when the hiking stick is in the hiking configuration, the first leg and the second leg extend along the center axis (when in the configuration shown in FIG. 1); wherein when the hiking stick is in the tripod configuration, the first leg is slidable in the first bore (the first leg is slid into the first bore until it is secured in place) and the second leg is slidable in the second bore (the second leg is slid into the second bore until it is secured in place) to thereby change the shape of the hiking stick (from a hiking stick to a tripod) such that the first leg, the second leg, and the handle together support the hiking stick with respect to a surface (FIGS. 2 and 3).
Claim 12: Boehme teaches the handle as defining an interior space therein (inside portion 2), and wherein when the first leg and the second leg extend along the center axis, the first leg and the second leg are retractable into the interior space (as seen in FIG. 1, elements 3 are at least partially retracted into 2, as evidenced by their overall length seen in FIGS. 2 and 3).
Claim 14: Boehme teaches the first leg as having a pair of ends (upper end placed in bore and lower end placed on ground), and wherein each end is adjacent an opposite side of the handle (wherein the main leg has an upper side and a lower side, when the hiking stick is in the tripod configuration, the upper end of the first leg is adjacent he upper side of the handle and the lower end of the first leg is adjacent the lower side of the handle placed on the ground).
	Claim 15: Boehme teaches the handle as having a first interior surface that defines the first bore and a second interior surface that defines the second bore (each bore has its own interior surface).
	Claim 19: Boehme teaches when the first leg and the second leg extend along the center axis in the hiking configuration, the first leg and the second leg are telescopic relative to each other and the handle (as see in FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehme (DE-29718507 U1) as applied to claim 10 above, and further in view of Park (KR 2015-0123044).
Boehme is discussed above but lacks the first leg being rotatable about a center leg axis to thereby lock the first leg to the handle.  Park teaches a hiking stick/tripod comprising: a handle (11) extending along a center axis and having a first bore and a second bore (seen in FIGS. 2 and 3); a first leg (20) and a second leg (30) that are selectively coupled to the handle such that the hiking stick is in a hiking configuration or a tripod configuration (FIG. 1); wherein the first leg is further rotatable about a center leg axis of the first leg to thereby lock the first leg to the handle via engaging the first interior surface of the handle (via threading as seen in FIGS. 2 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehme to include a first leg that is rotatable around its central axis so it can be locked into the handle, as taught by Park, so that the first leg would be locked in place when in the first bore, thereby reducing the chance of the first leg becoming disengaged from the first bore accidentally during use of the tripod.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehme (DE-29718507 U1) as applied to claim 10 above, and further in view of Enos et al. (US-2010/0038498 A1).
Boehme is discussed above but lacks the first bore as having open ends such that the first leg is slidable through the open ends.  Enos et al. teaches a tripod (FIG. 1C) comprising: a main leg (65 and joint comprise of 40, 45, 50, 60) extending along a center axis, wherein the main leg has a first bore (150 on element 40 that holds 5, wherein 150 has open ends) spaced apart from a second bore (150 on other element 40 that holds 55, wherein 150 has open ends); wherein a tripod is formed when a first leg (5) is located in the first bore, a second leg (55) is located in the second bore; wherein the first leg, the second leg, and the main leg together support the tripod with respect to a surface (FIG. 1C).  Enos et al. further teaches the first leg as extending through the first bore and being slidable therein and the second leg as extending through the second bore and being slidable therein to thereby change the shape of the tripod (as evidenced by FIGS. 5A-7B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehme to include bores that allowed the first and second legs to slide through open ends of the bores, as taught by Enos et al., so that way the length of each leg of the tripod could be adjusted individually in the case the surface upon which the tripod rests is uneven.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehme (DE-29718507 U1) in view of Enos et al. (US-2010/0038498 A1).
Claims 1-3: Boehme discloses a convertible hiking stick comprising: a handle (1, 2) extending along a center axis (longitudinal axis of 1 and 2 in FIG. 1), the handle defines an interior space (inside portion 2) and a first bore spaced apart from a second bore (on bottom end of the handle, only one bore is clearly visible in figures); and a first leg (3) and a second leg (remaining 3) that are selectively coupled to the handle such that the hiking stick is in a hiking configuration (FIG. 1) or a tripod configuration (FIGS. 2 and 3); wherein when the hiking stick is in the hiking configuration, the first leg and the second leg extend along the center axis (when in the configuration shown in FIG. 1); wherein when the hiking stick is in the tripod configuration, the first leg is located in the first bore, the second leg is located in the second bore, and wherein the first leg, the second leg, and the handle together support the hiking stick with respect to a surface (FIGS. 2 and 3). 
Boehme teaches the element that contains the first and second bores to be movable along the length of the handle in order to change the shape of the tripod (as evidenced by its placement in FIG.2 versus FIG. 3).  As such, Boehme lacks the first and second bores as extending through the interior space of the handle and having the legs extend through the bores when the hiking stuck is in the tripod configuration.  Enos et al. teaches a tripod (FIG. 1C) comprising: a main leg (65 and joint comprise of 40, 45, 50, 60) extending along a center axis, wherein the main leg has a first bore (150 on element 40 that holds 5, wherein 150 has open ends) spaced apart from a second bore (150 on other element 40 that holds 55, wherein 150 has open ends); wherein a tripod is formed when a first leg (5) is located in the first bore, a second leg (55) is located in the second bore; wherein the first leg extends transverse to the second leg, and further wherein the first leg, the second leg, and the main leg together support the tripod with respect to a surface (FIG. 1C).  Enos et al. further teaches the first leg as extending through the first bore and being slidable therein and the second leg as extending through the second bore and being slidable therein to thereby change the shape of the tripod (as evidenced by FIGS. 5A-7B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehme to include bores that allowed the first and second legs to slide therein, as taught by Enos et al., so that way the length of each leg of the tripod could be adjusted individually in the case the surface upon which the tripod rests is uneven.
Claim 4: Enos et al. teaches the first leg as having a pair of ends, and wherein each end is adjacent an opposite side of the main leg.
Claim 5: Boehme teaches the handle as having a first interior surface that defines the first bore and a second interior surface that defines the second bore (each bore has its own interior surface). 
Claim 9: Boehme teaches when the first leg and the second leg extend along the center axis in the hiking configuration, the first leg and the second leg are telescopic relative to each other and the handle (as see in FIG. 1).

Allowable Subject Matter
Claims 6, 7, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (upon filing of a proper terminal disclaimer).
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (upon filing of a proper terminal disclaimer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636